Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Austin Kim on 3/16/2022.

The application has been amended as follows: 
2.	Claims 1-15, 17-20 has been amended as seen in the attached preliminary amendment.


Allowable Subject Matter
3.         Claims 1-15, 17-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 
identifying, by a device, a sensitivity level of an application corresponding to a plurality of packets to be communicated between a client and a server, the sensitivity level indicating a degree to which functioning of the application is affected by network disruption; storing, by the device responsive to the sensitivity level, in a buffer at least a number of packets of the plurality of packets to be transmitted for the application between the client and server  and determining, by the device using the sensitivity level for the application, a threshold for a quality of a path to be used for communicating the plurality of packets of the application. It is noted that the closest prior art, Bajaj (US 2019/0036828), in view of Kayser (US 2013/0188478) discloses a method for path selection for an application based on a performance score. However the stated prior art fails to disclose or render obvious to the above underline limitations as claimed.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
6.	Bajaj (US 2018/0367445) disclosing network path selection including monitoring a network performance metric for multiple paths to a destination through a network (abstract).

8.	Vasseur et al. (US 8964564) disclosing a method that receives a broadcast of available bandwidth and as such,  an alternate path is established to a second routing device by way of the first routing device based on the available bandwidth (abstract). 


	
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/NGUYEN H NGO/Examiner, Art Unit 2473